UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 June 10, 2010 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) (650) 525-3300 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Avistar Communications Corporation (the “Company”) held its Annual Meeting of Stockholders (“Annual Meeting”) on June10, 2010.At the Annual Meeting, the stockholders approved a stock option exchange program (the “Exchange Program”), pursuant to which eligible holders of stock options will be offered the opportunity to exchange their eligible options to purchase shares of common stock outstanding under the Company’s existing equity incentive plans, for a smaller number of new options at a lower exercise price.The terms and conditions of the Exchange Program are described in the Company’s Proxy Statement dated April30, 2010. Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year On April21, 2010, the board of directors of the Company (the “Board”), adopted certain amendments to the Bylaws of the Company, subject to stockholder approval.At the Annual Meeting, the stockholders approved the amendment and restatement of the Bylaws as described in the Company’s Proxy Statement dated April30, 2010.The Bylaws are filed as Exhibit3.1 hereto, and are incorporated by reference herein. Item 5.07 Submission of Matters to a Vote of Security Holders The information contained in Items5.02 and 5.03 above are incorporated by reference.At the Annual Meeting, the stockholders of the Company elected to the Board the individuals listed below.Each director will serve until the next annual meeting or in each case until his successor is duly elected and qualified. Nominee Votes For Votes Withheld Broker Non Votes* GeraldJ. Burnett WilliamL. Campbell CraigF. Heimark R.Stephen Heinrichs RobertM. Metcalfe RobertF. Kirk * Broker non-votes do not affect the outcome of the election. In addition, the following proposals were voted on and approved at the Annual Meeting. Votes For Votes Against Abstentions Broker Non Votes Proposal to approve the amendment and restatement of the Company’s bylaws Proposal to approve the 2010 Employee Stock Purchase Plan (the “ESPP”) 0 Proposal to approve a stock option exchange program pursuant to which eligible holders of stock options will be offered the opportunity to exchange their eligible options to purchase shares of common stock outstanding under the Company’s existing equity incentive plans, for a smaller number of new options at a lower exercise price Proposal to ratify the appointment of Burr Pilger Mayer, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2010 -1- The ESPP is filed as Exhibit10.1 hereto, and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits The following exhibits are furnished herewith: Exhibit No. Description Amended and Restated Bylaws of Avistar Communications Corporation. 2010 Employee Stock Purchase Plan. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date:June 16, 2010 /s/ Elias MurrayMetzger Elias MurrayMetzger Chief Financial Officer, Chief Administrative Office and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Amended and Restated Bylaws of Avistar Communications Corporation. 2010 Employee Stock Purchase Plan.
